Citation Nr: 9905149	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left knee, status post meniscectomy, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1959 to September 
1963 and from February 1964 to February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for residuals of left knee injury with arthritis.  In 
a February 1997 rating decision, a hearing officer awarded an 
increased rating of 30 percent for traumatic arthritis of the 
left knee, status post meniscectomy.

The veteran appeared and testified before the undersigned 
member of the Board at the RO in December 1998.  The 
veteran's representative asserted that two additional issues 
are before the Board: 1) Entitlement to an increased rating 
for hypertension with bilateral hypertensive retinopathy, 
currently evaluated as 10 percent disabling; and 2) 
entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities.  However, the veteran has not filed any notice 
of disagreement with respect to the RO's rating decisions 
concerning those issues and has not been provided a statement 
of the case which addresses such issues.  Such issues have 
not been developed for appellate consideration.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's left knee disorder is manifested by X-ray finds 
of traumatic degenerative changes and slight limitation of 
flexion, pain with prolonged walking or standing, crepitus 
with motion, and severe lateral instability.


CONCLUSIONS OF LAW

1.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for traumatic degenerative arthritis, status 
post meniscectomy of the left knee is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1997); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998); 
VAOPGCPREC 23-97 (7/1/97). 

2.  A disability evaluation higher than 30 percent for severe 
recurrent lateral instability of the left knee is not 
warranted either under the schedular or extraschedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran claims that his disability from arthritis of the 
left knee status post meniscectomy has worsened and warrants 
a higher rating than the evaluation currently in effect.  He 
has presented a well-grounded claim for increased disability 
evaluation for his service-connected left knee disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran sought 
treatment in January 1960 for complaints of weakness in his 
left knee during physical training.  He told an examiner that 
he had injured the knee playing football in high school.  X-
rays showed a serrated border of the medial condyle 
articulating surface.  A radiologist reported that the 
findings were consistent with traumatic degenerative changes.  
In November 1966, the veteran complained that his left knee 
hurt.  An X-ray report showed clinical findings of swelling 
and tenderness in the veteran's left knee.  The X-ray showed 
osteoarthritis and loose osseous bodies in the posterior 
capsule.  The veteran was given a physical profile which 
prohibited crawling, stooping, running, jumping, and 
prolonged standing or marching.  During an orthopedic 
examination, there was tenderness along the medial joint 
line.  Bloody fluid was aspirated from the knee.  The left 
leg was placed in a cylinder cast.  After a follow-up 
orthopedic examination in December 1966, the veteran was 
returned to full duty.  At the time of a January 1967 medical 
examination for separation from service, the veteran gave a 
history of "trick" or locked knee.  An examiner elaborated 
that the veteran had injured his knee during a physical 
training test in December 1966.  Currently, the knee was 
mildly painful at times.

During a VA examination in September 1967, the veteran 
complained that his left knee was painful and weak.  On 
examination, McMurray's sign was positive on the left.  X-
rays of the knee showed moderate hypertrophic degenerative 
arthritis.  There was a small, linear, calcific density in 
the posterior compartment.  The Diagnoses included 
degenerative arthritis and joint mouse, residual of injury to 
the left knee.

The veteran was granted entitlement to service connection for 
residuals of injury to the left knee, with degenerative 
arthritis and joint mouse by the RO's October 1967
rating decision.  A 10 percent rating was assigned utilizing 
Diagnostic Code 5010.

In a letter dated in January 1971, a private orthopedist 
reported that the veteran had undergone left knee surgery in 
December 1970.  The operative findings included extensive 
degenerative arthritis of both femoral condyles and medial 
and lateral tibial plateaus.  Also, there was an old tear of 
the anterior cruciate ligament and a tear of the lateral 
meniscus.  There was also mild chondromalacia of the patella.  
The veteran underwent a lateral meniscectomy.  The veteran 
was awarded a temporary 100 percent rating for convalescence, 
after which the 10 percent rating was continued in effect.  
The 10 percent rating remained in effect until March 1975, 
when a 20 percent rating became effective pursuant to a 
September 1975 rating decision.  The rating was assigned for 
healed post operative residuals of left knee injury, with 
excision of lateral meniscus, degenerative arthritis, and 
chondromalacia patella.

Pursuant to the veteran's December 1992 claim for an 
increased rating for his left knee disability, he underwent a 
VA examination in August 1993.  An examiner noted both 
degenerative joint disease and instability.  He underwent 
another VA examination in December 1996 during which he 
complained of left knee pain.  Objective findings included 
range of motion from zero to 135 degrees.  There was 
crepitation throughout range of motion.  Lachman's test and 
anterior drawer were positive.  The examiner reported that 
the veteran had a ruptured anterior cruciate ligament.  X-
rays showed moderate to marked degenerative arthritis with 
hypertrophic spurs at the joint margins.  The reported 
diagnosis was arthrosis of the left knee as a result of 
injury and operations for removal of both menisci.

The veteran testified in June 1996 that he had been wearing a 
brace on his left knee and had been using a cane to walk for 
10 to 15 years.  In a February 1997 rating decision, the 
hearing officer awarded an increased rating of 30 percent, 
effective from the date of the veteran's December 1992 claim.

Most recently, the RO has evaluated the veteran disability 
from his right knee disorder utilizing Diagnostic Codes 5010 
and 5257.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Coded 5003, 
degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under Diagnostic Code 5257, impairment of the knee 
other than ankylosis is based on the degree of recurrent 
subluxation or lateral instability.  If manifestations of 
such symptoms are slight, a 10 percent rating is for 
assignment.  For moderate recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted.  When such 
symptoms are severe, the highest rating of 30 percent be 
assigned.  The RO's award of the increased rating of 30 
percent in the February 1997 rating decision was based on a 
finding that the veteran's left knee had severe instability.

During the most recent VA examination in January 1998, the 
veteran complained of multiple joint pains including pain in 
his left knee.  On examination, there were well healed 
incision scars on the lateral and medial aspects of the 
joint.  Passive flexion was to 120 degrees.  Extension was to 
zero degrees.  Lachman's test showed slight movement.  
McMurray's sign was positive.  The veteran was unable to 
kneel due to knee pain and was unable to one-leg stand on the 
left knee without support.  X-rays showed moderate 
osteoarthritis in the lateral joint of the left knee and mild 
osteoarthritis in the medial and patellofemoral joints.  The 
pertinent diagnosis was mild to moderate osteoarthritis of 
the left knee.

The veteran testified in December 1998 that his left knee was 
unstable, requiring use of a brace.  He also reported that 
the knee was often swollen.  He stated that he could not walk 
more than 15 to 20 feet before having to stop because of pain 
in the knee.  He asserted that he could not fully extend the 
knee and that it stayed bent at about five degrees.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The U.S. Court of 
Veteran's Appeals (Court) has interpreted 38 U.S.C.A. § 1155 
as implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. 
 § 4.14.  In Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.

The veteran does not have compensable left knee disability 
based exclusively on limitation of motion.  Diagnostic Codes 
5260 and 5261 contemplates knee disability based on 
limitation of flexion and extension, respectively.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Where flexion is limited 
to 30 degrees, a 20 percent rating is assigned.  Higher 
evaluations may be assigned for greater degrees of limitation 
of flexion.  A 10 percent rating may also be assigned 
pursuant to Diagnostic Code 5261 if extension of the leg is 
limited to 10 degrees.  Where extension is limited to 15 
degrees, a 20 percent rating is assigned.  Higher evaluations 
are warranted for higher degrees of limitation of extension.  
In this case, the evidence indicates that the veteran's left 
knee does have some limitation of flexion.  In addition, 
arthritis of the left knee is established by X-ray findings.

Based on its review of the entire record, the Board finds 
that the veteran's left knee disorder is manifested by X-ray 
findings of degenerative changes, and slight limitation of 
flexion.  Therefore, the Board concludes that the criteria 
for a separate rating of 10 percent have been met under 
Diagnostic Code 5003.  However, the Board concludes that the 
criteria for a schedular rating in excess of 10 percent for 
the veteran's left knee disability under Diagnostic Code 5003 
have not been met as flexion is not shown to be limited to 30 
degrees nor extension limited to 15 degrees.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1998).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 
provides in part that functional loss may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  The section 
also provides that weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

While his left knee has severe instability, as indicated 
above, the disability from that manifestation is adequately 
compensated under Diagnostic Code 5257 which takes loose 
movement from relaxed ligaments into account.  Further, there 
is objective evidence that the veteran's left knee is painful 
with use.  This conclusion is supported by the pathology of 
slight atrophy above the knee and by X-rays findings of 
moderate degenerative changes.  However, the associated 
disability is adequately compensated by the separate 10 
percent rating under Diagnostic Code 5003.  That code 
contemplates disability from pain associated with arthritis.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's left knee, his disability picture from 
arthritis does not more closely approximate the criteria for 
the next higher schedular rating of 20 percent under 
Diagnostic Code 5003.  As discussed earlier, the most current 
medical evidence does not show that the knee has more than 
slight limitation of motion which would warrant a 20 percent 
schedular rating under the other codes considered in this 
decision.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. The 30 percent rating under 
Diagnostic Code 5257 contemplates severe recurrent lateral 
instability or subluxation of the knee.  There are higher 
ratings assignable for arthritis manifested by limitation of 
motion, but the medical evidence reflects that the veteran's 
left knee does not have such limitation of motion which would 
warrant a compensable rating on that basis alone.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required recent 
hospitalization for his left knee, nor is it shown that he 
requires frequent treatment of such disorder or that it 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Finally, there is no evidence that the impairment resulting 
solely from the veteran's service-connected knee disability, 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  The RO's failure to discuss extraschedular 
consideration and to refer the claim for assignment of such a 
rating as provided in the regulation was not prejudicial to 
the appellant in light of the Board's findings on that issue.



ORDER

A disability evaluation higher than 30 percent for severe 
recurrent lateral instability of the left knee is denied, but 
a separate schedular evaluation not higher than 10 percent, 
for traumatic degenerative arthritis with limitation of 
motion, status post meniscectomy of the left knee is granted, 
subject to the governing law and regulations applicable to 
the payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

